 ROOFERS & WATERPROOFERSLOCAL 116Roofers&Waterproofers&PipeWrappers LocalUnion No. 116andClark J. Tullis Construction Co.Case 23-CC-530March 6, 1974DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND PENELLOOn November 30, 1973, Administrative Law JudgeWellington A. Gillis issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tionsand a supporting brief,and the GeneralCounsel and Charging Party filed briefs in support ofthe Administrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNationalLaborRelations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions' of the Administrative Law Judgeand to adopt his recommended Order as modifiedherein.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge asmodified below, and hereby orders that the Respon-dent,Roofers & Waterproofers & Pipe WrappersLocal Union No. 116, Houston, Texas, its officers,agents,and representatives,shall take the action setforth in the said recommended Order, as so modi-fied:Delete paragraph 1(b) and reletter 1(a) as 1.iThe Administrative Law Judge found that statements made byRespondent'spresident did not constitute a threat and so dismissed thatportion of the complaint alleging a violation of Sec 8(bx4)(u)(B).We agreeThe Administrative Law Judge made no conclusions as to whether theunlawful picketing itself violated Sec 8(b)(4)(iXB)as alleged in thecomplaint In the absence of exceptions we adopt,pro forma,theAdministrative Law Judge's failure to find this violation2 In par.I (b) of his recommended Order the Administrative Law JudgeorderedRespondent to cease and desist from restraining or coercingemployees in the exercise of their Sec 7 rights As no 8(b)(i)(A) violationhas been alleged or found, we shall delete that portion of the recommendedOrderDECISIONSTATEMENT OF THE CASEWELLINGTON A. GILLIS, Administrative Law Judge:Upon a charge filed on August1, 1973, by Clark J.TullisConstruction Co., hereinafter referred to as Tullis, the209 NLRB No. 69397General Counsel of the National Labor Relations Boardissued a complaint on August21, 1973,against Roofers &Waterproofers&PipeWrappers Local Union No. 116,hereinafter referred to as the Respondent or the Union,alleging that the Respondent has engaged in certain unfairlabor practices in violation of Section 8(b)(4)(i)and (ii)(B)and Section 2(6) and(7) of the National Labor RelationsAct, as amended, (61 Stat.136), hereinafter referred to asthe Act.Thereafter, the Respondent filed a timely answerto the complaint denying the commission of any unfairlabor practices.Pursuant to notice,this case was tried before me atHouston, Texas, on September 20, 1973,at which hearingall parties were represented by counsel and were affordedfull opportunity to be heard,to examine and cross-examinewitnesses,to introduce evidence pertinent to the issues, andto engage in argument.Subsequent to the close of thehearing, within the extension of time authorized for filing,timely briefs were submitted by all parties.Upon the entire record in this case,and from myobservation of the witnesses and their demeanor on thewitness stand,and upon substantial,reliable evidence"considered along with the consistency and inherentprobability of testimony"(Universal Camera Corporation v.N.L.R.B.,340 U.S.474, 496), I make the following:FINDINGS AND CONCLUSIONS1.COMMERCEClark J. Tullis Construction Co. is a proprietorshipengaged in the building and construction industry as ageneral contractor,maintaining its principal office andplace of business in Houston,Texas.During the 12-monthperiod immediately preceding the issuance of complaint,Tullis purchased materials and supplies valued in excess of$50,000 from suppliers located outside the State of Texas,which materials were shipped directly from points outsidethe State of Texas to points inside the State of Texas.AlliedIndustries is a Texas corporation maintaining itsprincipal office and place of business at Houston,Texas,where it is engaged in the building and constructionindustry as a roofing and sheet metal contractor. Duringthe 12-month period immediately preceding the issuance ofcomplaint,Allied Industries purchased goods and materi-alsvalued in excess of$50,000,which materials wereshipped from points outside the State of Texas to pointswithin the State of Texas.The parties admit,and I find,that Tullis and AlliedIndustries are each engaged in commerce within themeaning of Section 2(6) and(7) of the Act, and personsengaged in commerce or in an industry affecting commercewithin the meaning of Section 8(b)(4)(i) and(ii)(B) of theAct.II.THE LABOR ORGANIZATION INVOLVEDThe partiesadmit,and I find,thatRoofers & Water-proofers &PipeWrappers Local Union No.116, is a labororganization within the meaning of Section 2(5) of the Act. 398DECISIONS OF NATIONALLABOR RELATIONS BOARDIII.THEALLEGED UNFAIR LABOR PRACTICESTullis, during the spring and summer of 1973, was thegeneral contractor engaged in the construction of anaddition to the Aldine Senior High School in HarrisCounty, Texas. Allied Industries, one of several subcon-tractors performing work on the project, was the roofingsubcontractor.Some time in early July, Charles Gillespie, president ofRespondent Local 116, received word that Allied Indus-trieswas doing the roofing work on the Aldine project. Hetelephoned Clark Tullis, owner of Tullis, and asked himwho his roofer was on the job. When Tullis replied thatAllied Industries was doing the roofing work, GillespieaskedTullis if he knew that Allied Industries wasnonunion, that he had a nonunion roofer out there. Tullisanswered by stating that he was an independent contractorand that it was against the law to ask a person if he usesunion men or not. Gillespie then apprised Tullis of the factthat Allied Industries was nonunion, stating that, "What Iam saying is that we have a problem here with a nonunionroofer on a union job doing the work of a union roofer,"and following with, "Is there any way of getting the manoff of the job." i Tullis told Gillespie that there was no wayin the world of getting Allied Industries off of the job, thathe had a legitimate contract, and, upon learning fromGillespie that he had not talked with Allied Industries,Tullis suggested that he do so. Gillespie told Tullis that hewould call him back a little later.According to Gillespie, upon hanging up the telephonewith Tullis, he called John Bonner, manager of AlliedIndustries, and inquired as to the possibility of securing acontract on the Aldine job. Bonner, reflecting his positionthat there was enough work in town for everybody, refusedto grant Gillespie's request.About a week or 10 days later, according to the creditedtestimony of Tullis, Gillespie asked Tullis on the telephone"had I been able to do anything about the roofingcontractor."Tullis told Gillespie that there was no waythat he would change any contract, that Allied Industrieshad the contract until they fall down on it. Gillespiereplied, "Well, . . . we'll have to take it from there." 2 Notlong thereafter, Gillespie met with other union officials,visited the jobsite, and made the decision to picket theproject.The Aldine Senior High School is located on a large tractof land, fronting on, and set back from, Airline Road tothe east,West Road to the south, and Highway 75 (alsocalledHighway 45 Service Road) behind it to the west.Access to the property is had throughsix gates.The twomain gatesleading to the entrance of the high school arelocated on Airline Road, some 200 feet apart .3 There aretwo gates on West Road, and two more gates behind thehigh school on Highway 75/45.On Tuesday, July 31, the Union commenced picketingthe jobsite, such picketing consisting of one person walking'The former quotationis taken fromthe testimony of Gillespie, and thelatter from thatof Tullis2To the extentthat there exists a minor conflict in testimonyas betweenGillespie,who testified thathe once talked with Tullison the jobsite aroundMay, and Tullis,who testified that hehad never talked withGillespie inperson and"wouldn't know himif I see him," I credit the latter, whom Iback and forth between the two main gates on AirlineRoad, carrying a sign which read:ALLIED INDUSTRIESHAS NO CONTRACT-WITH-ROOFERS LOCAL UNIONNO. 116 AFL-CIOThis picket is directed solely atAllied Industries . . .We have no disputewith any other contractor on this job.On Friday, August 3, signs were posted at each of the maingates on Airline Road designating them as Gate 1 andGate 2 and reserving them for the exclusive use ofemployees and suppliers of Tullis and his subcontractors,excluding Allied Industries. These signs also referred to aseparate gate for Allied Industries and its suppliers onHighway 45 Service Road on the west side of Aldine HighSchool. The Allied Industries gate, referred to throughoutthe hearing as Gate 3, had been established some timeprior to July 30 and was posted with a sign stating"ENTRANCE FOR ALLIED INDUSTRIES EMPLOY-EES & SUPPLIERS ONLY."On August 3 the Respondent was advised by telegramthat "Separate reserve gates have been established forClark J. Tullis Construction Co. and Allied Industries'employees and suppliers. Allied Industries' employees andsuppliers reserve gate is on the HWY 45 Service Road onthewest side of Aldine High School. You are herebyrequested to direct your picket to the gate established forAllied Industries." The Respondent, however, continued topicket gates I and 2 only, and at no time picketed the gatereserved for employees and suppliers of Allied Industries.No work was performed by employees of AlliedIndustries on July 30 or 31. On July 31, instructions wereissued by Allied Industries to its foremen, and in turn to itsemployees, to use only the gate 3 reserved for AlliedIndustries. On August 1, 2, 3, and 7, an Allied Industries'crew of up to four employees and a foreman worked on thejob, traveling in company vehicles and using the AlliedIndustries gate exclusively in entering and leaving thejobsite. It is uncontroverted that at no time after thepicketing commenced on July 31 did employees of AlliedIndustries use any gate other than the gate reserved forthem. The picketing continued at gates I and 2, and at noother, until it stopped on August 10, pursuant to a courtorder.The picketing, from its inception, resulted in astoppage of almost all construction work at the highschool, with but 2 electricians from among some 35 to 40employees of various subcontractors continuing to work.found to be most truthful while testifying from hishospital bed, even to thepoint of volunteering that Gillespie"never threatened to do anything"3This distance,as well as other distances herein alluded to, are baseduponthe scale of I inchto 100 feetas set forthin G.C. Exh 2,a map of theAldine HighSchool tract of landd ROOFERS & WATERPROOFERS LOCAL 116399Analysis and ConclusionsThe General Counsel contends that, commencing Au-gust 3, the Union's conduct in continuing to picket the twogates reserved for Tullis and its subcontractors, excludingAllied Industries, and its refusal to move its picketing tothe gate reserved exclusively for employees and suppliersofAllied Industries constitutes a violation of Section8(b)(4)(i)(B)of the Act.4 The Charging Party, whileconcurringwith the position asserted by the GeneralCounsel, goes a step further, alleging that the AlliedIndustries gate was established prior to any picketing, andtherefore, the picketing was illegal from its inception onJuly 31. Apart from its assertion that the picketing waspeaceful and for the legal purpose of securing a contract,theRespondent's defense to the charges of unlawfulconduct is limited to its contention that the reserved gatedesignated for the use of employees and suppliers of AlliedIndustries "was unreasonably remote and not reasonablyconfined to the location of the situs of the work dispute."-9Section 8(b)(4)(i)(B) of the Act, as interpreted by theBoard over a long period of time, does not prohibit a unionfrom engaging in primary conduct against an employer.Thus, in furtherance of a dispute with an employer, aunion, by picketing, may appeal to his employees not toperform services for that employer. The 8(b)(4)(B) sectionof the Act, however, does prohibit a union in furtheranceof a dispute from asserting pressure on the primaryemployer through a secondary employer with whom it hasno dispute. InSailors'Union of the Pacific, AFL (MooreDry Dock Company),92 NLRB 547, and subsequent cases,the Board set standards for determining whether picketingthe premises of a secondary employer is primary.6 The realquestion posed in the instant proceeding is whether, underthe circumstances, the Respondent met theMoore DryDockstandards for determining primary picketing as theyare applied to reserved gate picketing on constructionjobsites. The Board has consistently held that, in picketinga neutral general contractor's reserved gate, a union fails tomeet these standards and is engaged in unlawful secondaryactivity.? In theMarkwell and Hartzcase, the Board stated,"applying theMoore Dry Dockstandards to the instantcase requires the timing and location of the picketing andthe legends on the picket signs to be tailored to reach the4Section 8(b)(4)(i)and (n)(B) provides:It shall be an unfair labor practice for a labor organization or itsagents-(B)iniii(i)to engage in, or to induce or encourage any individualemployed by any person engaged in commerce or in an industryaffecting commerce to engage in, a strike or a refusal in thecourse of his employment to use, manufacture, process,transport, or otherwise handle or work on any goods, articles,materials, or commodities or to perform any services, .. (ii)... where in either case an object thereof isforcing or requiring any person to cease using, selling, handling,transporting, or otherwise dealing in the products of any otherproducer,processor,ormanufacturer, or to cease doingbusiness with any other person, or forcing or requiring anyother employer to recognize or bargain with a labor organiza-tion as the representative of his employees unless such labororganization has been certified as the representative of suchemployees under the provisions of section9:Provided,Thatnothing contained in this clause (B) shall be construed to makeemployees of the primary employer, rather than those ofthe neutral employer, and deviations from these require-ments establish the secondary object of the picketing andrender it unlawful."In applying this rationale to the instantcase, it is readilyapparent that, in picketing the gate reserved for Tullis andother secondary employers, while at the same time failingto observe the gate reserved for the exclusive use of AlliedIndustries and its suppliers, the Respondent throughoutwas not attempting to reach the employees of AlliedIndustries, and that the Respondent was deviating from theMoore Dry Dockrequirements. Thus,unless theRespon-dent is able to justify such deviation the secondary objectof the picketing must be found to have been established,rendering the picketing unlawful. This, I find, the Respon-dent has failed to do. Notwithstandingits assertionthat theAllied gate was unreasonably remote and not confined tothe location of thesitusof the work dispute, the recordshows that the distance from the reserved gate to the rearof the high school is approximately 400 feet, and to theconstruction area on the high school, approximately 700feet .8This distance from the gate, which is visible to thepublic and otherwisemeetsBoard requirements, does notsupport the Respondent's assertion.In addition to the fact that the Respondent picketed onlythe neutral gates, the fact that, prior to the picketing, thetop union official informed Tullis that there was a problemof a nonunion roofer on the job and requested that he beremoved,also establishesthe existence of an unlawfulobject.Accordingly, I find that, on August 3 through 10, 1973,in refusing to honor the gate set aside for Allied Industriesand in continuing to picket the gates reserved for Tullisand other neutral employers, the Respondent Unioninduced and encouraged employees of secondary employ-ers to engage in a strike. Such conduct is violative ofSection 8(b)(4)(i)(B) of the Act, and I so find. I furtheragree with the Charging Party, but for a different reason,that in picketing the main gates on July 31, 1973, at a timewhen no employees of Allied Industries were working onthe jobsite, the Respondent also was in violation of thesecondary boycott provisions of the Act.Ifind without merit the complaint allegation and theGeneral Counsel's assertionthat the Respondent threat-unlawful,where not otherwise unlawful, any primarystrike orprimarypicketing ... .5TheRespondentapparentlydiscarded its original defense set forth inits answer to the effect that its reason for not picketing the reserved gate wasbecause "attimes material herein the employees and suppliersof Allied didnot use that gatebut ratherused those gates on AirlineDrive "In any event,as noted herein,the unrefuted evidence indicates that such was not the case.6 In that case the Board held that picketing of premisesoccupied bysecondary employersis lawful if the following conditions are met: (a) thepicketingis strictlylimited to times when the situs of the dispute is locatedon the secondaryemployers premises; (b) at the time of the picketing theprimary employerisengaged in its normal business at the situs; (c) thepicketing is limited to places reasonably close to the location of the situs,and (d)the picketing disclosesclearlythat the dispute is with the primaryemployer.7NashvilleBuilding& Construction Trades Council (H.ECollinsContracting Co), 172 NLRB 1138;Building and ConstructionTrades Councilof New Orleans, AFL-CIO (.Markwell and Hartz, Inc.),155 NLRB 319, enfd.387 F 2d 79 (C A 5, 1967)8Counselfor the Respondent was in error in his opening remarks instating that the gate was 1-1/4 miles from thejobsite. 400DECISIONSOF NATIONALLABOR RELATIONS BOARDened Tullis with a strike if Allied Industries were notremoved from the job in violation of Section 8(b)(4)(ii)(B).While Gillespie's question of Tullis of whether there was"any way of getting the man off of the job," followedsubsequently by "Well, . . . we'll have to take it fromthere," is evidence of an unlawful object, it falls short, Ifind, of constituting a threat, even "in a veiled manner," ofa strike.While not determinative of the issue, of course, thefact that Tullis, by his own voluntary admission, did notconsider Gillespie's remarks to be a threat, supports thisfinding.Accordingly,Ishallrecommend that the8(b)(4)(ii)(B)allegationof the complaint be dismissed.TV.THE EFFECT UPON COMMERCE OF THE UNFAIRLABOR PRACTICESThe activities of the Respondent set forth in section III,above, occurring in connection with the operation of ClarkJ.TullisConstruction Co. and Allied Industries, as setforth in section I,' above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. 'IHE REMEDYIthaving been found that the Respondent,Roofers &Waterproofers&Pipe WrappersLocal UnionNo. 116, hasviolated Section 8(b)(4)(i)(B) of the Act,it is recommendedthat it cease and. desist therefrom and take certainaffirmative action designed to effectuate the policies of theAct.Upon the basis of the above findings of fact and uponthe entire record in this case,Imake the following:CONCLUSIONS OF LAW1.The Respondent, Roofers & Waterproofers & PipeWrappers Local Union No. 116, is a labor organizationwithin the meaning of Section 2(5) of the Act.2.Clark J. Tullis Construction Co. and Allied Indus-tries are each engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and are persons engaged incommerce or in an industry affecting commerce within themeaning of Section 8(b)(4)(i) and (ii)(B) of the Act.3.By inducing employees of Clark J. Tullis Construc-tion Co., and its subcontractors, to engage in a strike withan object of forcing or requiring Clark J. Tullis Construc-tion Co. to cease doing business with Allied Industries, theRespondent is engaged in and is engaging in unfair laborpractices within the meaning of Section 8(b)(4)(i)(B) of theAct.4.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.Upon the foregoing facts, conclusions of law, and theentire record, and pursuant to Section 10(c) of the Act, Ihereby issue the following recommended:Local Union No. 116, its officers, agents, and representa-tives, shall:1.Cease and desist from:(a) Engaging in, or inducing or encouraging individualsemployed by Clark J. Tullis Construction Co., or any otherperson engaged in commerce or in an industry affectingcommerce, to engage .in, a strike or refusal in the course oftheir employment, to use, manufacture, process, transport,or otherwise handle or work on any goods, articles,materials,or commodities, or to perform any serviceswhere an object thereof is to force or require Clark J. TullisConstructionCo. to cease doing business with AlliedIndustries.(b) In any like or related manner restraining or coercingemployees in the exercise of any right guaranteed inSection 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Post at its business offices and meeting halls inHouston, Texas, and all other places where notices tomembers are customarily posted, a copy of the attachednoticemarked "Appendix." 10 Copies of the notice, onforms provided by the Regional Director for Region 23,shall, after being duly signed by an authorized representa-tiveof the Respondent, be posted by it, as aforesaid,immediately upon receipt thereof, and be maintained by itfor at least 60 consecutive days thereafter. Reasonablesteps shall be taken by the Respondent to ensure that saidnotices are not altered, defaced, or covered by any othermaterial.(b) Promptly, upon receipt of copies of said notice fromtheRegionalDirector, return to him signed copies forposting by Clark J. Tullis Construction Co., it beingwilling, at all locations where notices to employees arecustomarily posted.(c)Notify the Regional Director for Region 23, inwriting,within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissedinsofar as it alleges a violation by the Respondent ofSection 8(b)(4)(ii)(B) of the Act.0 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and order,and all objections thereto shall bedeemed waived for all purposes.10 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."APPENDIXNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentORDERSRespondent, Roofers & Waterproofers & Pipe WrappersWE WILL NOTengage in, or induce or encourageindividualsemployed by Clark J. Tullis ConstructionCo., or any otherperson engaged in commerce or in an ROOFERS & WATERPROOFERSLOCAL 116industry affecting commerce,to engage in, a strike orrefusal in the course of their employment,touse,manufacture,process, transport,or otherwise handle orwork on any goods, articles,materials, or commodities,or to perform any services where an object thereof is toforce or require Clark J. Tullis Construction Co. tocease doing business with Allied Industries.ROOFERS &WArERPROOFF.RS & PIPEWRAPPERS LOCAL UNIONNo. 116(Labor Organization)DatedBy401(Representative)(Title)Thisisan official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby anyother material.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board'sOffice,Dallas-Brazos Building,1125 Brazos Street,Houston,Texas77002,Telephone713-226-4296.